Citation Nr: 0513864	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  96-20 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The veteran served on active duty from July 1950 to July 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  At present, after remand to the 
RO for additional development in July 2003, the veteran's 
case is once again before the Board for appellate review.  
However, as additional development is necessary with respect 
to the issue on appeal, the case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

In the present case, the Board finds that the VA's redefined 
duty to notify the claimant and the representative, if any, 
of any information and evidence needed to substantiate and 
complete a claim, as set forth in the VCAA, has not been 
fulfilled regarding the issue on appeal.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the veteran contends that his service-connected 
disabilities are so severe that they render him unemployable 
warranting entitlement to TDIU.  In this respect, it appears 
that the veteran is receiving on going private and/or VA 
medical treatment for his multiple service-connected and 
nonservice-connected disabilities.  As these records may be 
relevant to the claim on appeal, the RO should assist the 
veteran in obtaining any relevant recent records.  

In addition, the veteran should be given the benefit of 
additional VA examinations in order to determine the current 
level of severity of his service-connected disabilities, and 
his entitlement to TDIU.  At present, the veteran is service-
connected for the residuals of fracture to the pelvis, post 
traumatic stress disorder (PTSD), the residuals of brain 
injury, manifested by headaches, degenerative changes of the 
lumbar spine, and stricture of the urethra.  He has a 
combined disability rating of 70 percent.  

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2003); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) 
(2004), provide for a total rating when there is a single 
disability or a combination of disabilities that results in a 
100 percent schedular evaluation.  Subjective criteria, set 
forth at 38 C.F.R. § 4.16(a) (2004), provide for a TDIU when, 
due to service-connected disability, a veteran is unable to 
secure or follow a substantially gainful occupation, and has 
a single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In this regard, if the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The RO must inform the claimant (1) 
about the information and evidence needed 
to warrant a grant of the claim on 
appeal; (2) about the information and 
evidence not of record that is necessary 
to substantiate his claim; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims files must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should ask the veteran to 
identify all non-VA and VA health care 
providers that treated him for his 
service-connected disabilities between 
1994 and the present.  The RO should 
attempt to obtain records from each 
health care provider he identifies, if 
not already in the file.  Provide the 
veteran with release forms and ask that a 
copy be signed and returned for each non-
VA health care provider identified and 
whose treatment records are not already 
contained within the claims files.  When 
the appellant responds, obtain records 
from each health care provider he 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, inform the appellant 
of the records that the RO was unable to 
obtain, including what efforts were made 
to obtain them.  Also inform the 
appellant that adjudication of the claim 
will be continued without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond.  Furthermore, the 
appellant should be specifically informed 
as to what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating the claim, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

3.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examinations:
a)  The veteran should undergo 
examinations by appropriate specialists 
to evaluate the severity of each of his 
service-connected disabilities, which now 
include the residuals of fracture to the 
pelvis, PTSD, the residuals of brain 
injury, manifested by headaches, 
degenerative changes of the lumbar spine, 
and stricture of the urethra.  The claims 
folder must be made available to and be 
thoroughly reviewed by the examiners in 
connection with the examinations.  The 
examiners must indicate in the 
examination reports that the claims 
folders were reviewed.  All necessary 
tests and studies should be conducted in 
order to assess the current status of the 
service-connected disabilities.  
Following a review of the veteran's 
medical records and history, the 
examiners should discuss all relevant 
medical evidence/findings regarding the 
service-connected disabilities.  The 
examiners must proffer an opinion as to 
the specific extent and severity of the 
appellant's disabilities, to include a 
complete and detailed discussion of all 
functional limitations associated with 
the disabilities, including precipitating 
and aggravating factors.  If it is 
impossible to separate the symptomatology 
of the service-connected disabilities 
from any other nonservice-connected 
disorders, the examiner should so 
indicate in the examination report.  

Furthermore, upon examination of the 
veteran, the examiners should render an 
opinion as to the effect that the 
service-connected disabilities have, if 
any, on his earning capacity.  The 
examiners should further comment as to 
the veteran's current level of 
occupational impairment due to his 
disabilities, as to whether these 
disabilities limit the veteran's ability 
to obtain or retain gainful employment, 
and as to other alternative types of 
employment recommended for the veteran, 
if any, given these disabilities.  
Moreover, the examiners should render an 
opinion as to whether these disabilities 
alone cause marked interference with the 
veteran's employment, or the need for 
frequent periods of hospitalization.  It 
is requested that the VA specialists 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in written 
reports.

4.  The veteran should be given adequate 
notice of the requested examinations, 
which includes advising him of the 
consequences of his failure to report to 
the examinations.  If he fails to report 
to the examinations, this fact should be 
noted in the claims folders and copies of 
the scheduling of examination 
notifications or refusal to report 
notices, whichever applicable, should be 
obtained by the RO and associated with 
the claims folders.

5.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination reports are deficient 
in any manner or fail to include adequate 
responses to the specific clinical 
findings/opinions requested, they must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to TDIU.  In readjudicating 
the claim for TDIU, the RO must 
specifically consider the holding in 
Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to 
separate the effects of the service-
connected condition from a nonservice-
connected condition, 38 C.F.R. 
§ 3.102 clearly dictates that such signs 
and symptoms be attributed to the 
service- connected condition).  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




